      Case 2:19-cv-00594-SMV-CG Document 50 Filed 12/16/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

DANNY WILLIAMS,

              Plaintiff,
v.                                                              CV No. 19-594 SMV/CG

NINE ENERGY SERVICES,

              Defendant.

                   ORDER GRANTING JOINT MOTION TO EXTEND
                   DEADLINE TO SUBMIT CLOSING DOCUMENTS

     THIS MATTER is before the Court on the parties’ Joint Motion to Extend Deadline

to Submit Closing Documents (the “Motion”), (Doc. 49), filed December 14, 2020. In the

Motion, the parties request a 44-day extension to submit closing documents, due to

delays related to the Plaintiff’s incarceration. Id. at 2. The Court, having reviewed the

Motion and noting it is unopposed, finds the Motion is well-taken and shall be

GRANTED.

     IT IS THEREFORE ORDERED that the parties shall submit closing documents no

later than January 29, 2021.

     IT IS SO ORDERED.



                                   ________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
